DETAILED ACTION
The communications received 05/12/2021 have been filed and considered by the Examiner. Claims 1-13 are pending, claims 6-7 are withdrawn. This is a non-final rejection in response to the remarks filed 05/12/2021.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kajanto et al (US 2016/0289894) hereinafter KAJ.

As for claim 1, KAJ discloses the production of nanofibrillar cellulose dispersion which can be anionically substituted (eventual disintegration to a nanofibrillar cellulose) [Abstract; 0026-29] in which the starting dispersion is modified by degree of substitution or content of a chemical groups which includes anionic substitution along the pyranose unit of the cellulose molecule, in particular of the hydroxyl groups being oxidized to aldehydes and carboxyl groups through oxidation (it is understood that the general substitutions and other chemical reactions occur along the hydroxyl groups of the pyranose units of the cellulose polymer) [0003; 0026-29; 0032]. This dispersion before being processed to a nanofibrillar dispersion preferably has a 
Although the conductivity is determined at a consistency of 2.5 wt% as opposed to 1.0 wt%, it is the Examiner’s understanding that the measurement point is substantially similar enough to produce the claimed conductivity range. In the alternative, KAJ teaches the conductivity being low corresponds with a high quality of pulp, therefore the ordinary artisan would have been motivated to further drive down the conductivity in order to achieve a higher quality pulp [0039].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reached the claimed range of 500 uS/cm as a means of achieving a high quality pulp.

As for claim 2, KAJ teaches claim 1 and below 500 uS/cm which overlaps the claimed range of below 200 uS/cm. Overlapping ranges are prima facie obvious [see e.g. MPEP 2144.05(I)].
	Additionally with similar rationale to claim 1, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reached the claimed range of 200 uS/cm as a means of achieving a high quality pulp.

As for claim 4, KAJ teaches claims 1 and 2 and wherein at least part of the pyranose rings in the anionically modified cellulose is modified by oxidation [0028; see claim 1] and an amount of carboxyl groups in the cellulose nanofiber is 0.6 to 3.0 mmol/g (500-1400 umol/g as 

As for claims 5 and 11, KAJ teaches claims 1 and 2 and wherein at least a part of pyranose rings in the anionically-modified cellulose is modified by substitution (carboxymethylation) [0028] and a degree of carboxymethyl substitution per unit glucose of the cellulose nanofiber is 0.02-0.4 (0.05-0.3 which falls within the claimed range) [0036].


Claims 3, 8-10, and 12-13 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kajanto et al (US 2016/0289894) hereinafter KAJ as applied to claim 1 and further in view of Yue et al (Comparative properties of cellulose nano-crystals from native and mercerized cotton fibers, 2012) hereinafter YUE (already of record).

As for claims 3 and 8, KAJ teaches claims 1 and 2 but does not teach a ratio of type-II crystal to type-I crystal. 
YUE teaches that that cellulose is composed of four different crystal types (cellulose |, II, Ill, IV) [pg. 1173, Introduction, paragraph 2], that cellulose II imparts excellent properties upon a cellulose product [pg. 1174, col 1, paragraph 1]. In particular, cellulose nano-crystals (CNC) composed more of the type II crystal (CNC-II) had more thermal stability and had improved tensile strength compared to CNC composed of the type | (CNC-I) [pg. 1186 paragraph 1]. 

As for claims 9-10 and 12-13 see the rejections of claims 4-5.

Response to Arguments
Applicant’s arguments, see pg. 4-7, filed 05/12/2021, with respect to the rejection(s) of claim(s) 1-2,4-5, and 11 under 35 U.S.C. 103 as obvious over Tsuji et al JP5544053B1 have been fully considered and are persuasive. The Examiner agrees that the measurement process of Tsuji may have not resulted in the claimed conductivity and the ordinary artisan would not have been motivated to lower it due to the manner in which the titration is conducted. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kajanto et al (US 2016/0289894).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./Examiner, Art Unit 1748  

/Eric Hug/Primary Examiner, Art Unit 1748